Citation Nr: 1748364	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969 to include service in Vietnam. He died in January 2010.  The Appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In November 2015 the Board remanded the claim for further development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran's underlying cause of death was listed on the death certificate as metastatic thymoma.  The Appellant contends that the Veteran's death was the direct result of his service or in the alternative was aggravated beyond normal progression or caused by his service connected disabilities.  More specifically, the Appellant states that the Veteran's death was not simply due to thymoma but instead it was due to the combined effects of his service-connected disabilities.  
The November 2015 Board remand specifically requested that the Veteran be scheduled for an examination to determine whether or not the Veteran's service connected disabilities contributed to his cause of death or if his metastatic thymoma was directly related to his service, to include herbicide exposure.  Service-connection was in effect for coronary artery disease, status post coronary bypass graft; diabetes mellitus, type 2; residuals, 2nd and 3rd degree burns, left forearm; conjunctivitis and keratitis, bilaterally; residuals, gunshot wound with right tibia fracture; residuals, left rib fracture; residuals, pleurocavity injury; residuals, shrapnel wounds, left knee, leg, right arm, and right occipital area; residuals, Bell's palsy; and Non-Hodgkin's lymphoma during the Veteran's lifetime.  However, the October 2016 VA examiner focused his opinion on the Veteran's service connected non-hodgkins lymphoma in his opinion, without any indication that the Veteran's other service connected conditions contributed to or caused the metastatic thymoma. Hence, a remand for a supplemental opinion from the October 2016 VA examiner is warranted.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the October 2016 VA examiner, if available, for a supplemental opinion or other appropriately qualified examiner.  The examiner is request to opine whether the Veteran's service-connected Non-Hodgkin's lymphoma, or any other service-connected disability, or any disease related to service, either caused or contribute substantially or materially to cause death.  The examiner must review the claims file and must note that review in the report.  The examination report must provide the complete rationale for the conclusions reached.  The examiner should provide the following:

Did the Veteran's service-connected Non-Hodgkin's lymphoma, or any other service-connected disability, or any disease related to service, either cause or contribute substantially or materially to cause death?  If the cause of death is thymoma alone, is it at least as likely as not (i.e., 50 percent or greater probability) that the thymoma was etiologically related to his military service to include herbicide exposure? 

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


